Citation Nr: 1454084	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1961 to August 1962 in the U.S. Army National Guard (ANG) and additional unverified ANG service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran disagreed with this decision in February 2010.  He perfected a timely appeal in September 2011.

The Board notes that the Veteran submitted additional evidence directly to the Board in October 2014 without a waiver of RO jurisdiction in the first instance.  See 38 C.F.R. § 19.37 (2014).  In light of the Board's decision below granting both of the Veteran's claims, the Board finds that there is no prejudice in its initial consideration of the recently submitted evidence.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service personnel records indicate that he served as a tank driver, trained as a marksman and pistol sharpshooter, and gained proficiency in firing tank weapons and submachine guns during active service

2.  The Veteran's statements concerning in-service exposure to significant acoustic trauma are consistent with the facts and circumstances of his service.

3.  The record evidence indicates that the Veteran currently experiences bilateral hearing loss for VA disability compensation purposes.

4.  Resolving any reasonable doubt in the Veteran's favor, his tinnitus began during active service and he experienced continuous symptomatology due to tinnitus since his service separation.

5.  The record evidence suggests that the Veteran's current bilateral hearing loss and tinnitus are related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection Claims

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  He specifically contends that in-service exposure to significant acoustic trauma while he served as a tank driver, trained as a marksman and pistol sharpshooter, and gained proficiency in firing tank weapons and submachine guns caused or contributed to his current bilateral hearing loss and tinnitus.

Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).  Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because tinnitus is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.  In contrast, because bilateral hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for bilateral hearing loss.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records from his ANG service show that, at his enlistment physical examination in April 1961, his hearing was 15/20 in both ears on whispered voice hearing test.  He denied all relevant pre-service medical history.

On periodic physical examination in September 1961, clinical evaluation of the Veteran's ears was normal.  His hearing was 15/15 (or within normal limits) bilaterally on whispered voice hearing test.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
X
LEFT
10
5
5
X
X

The Veteran again denied all relevant medical history.

On outpatient treatment in December 1961, the Veteran complained of pain in the right ear.  Physical examination showed a node inferior to the pinna in the right ear.  He was prescribed tetracycline tablets.

In May 1962, it was noted that the Veteran "has [a] peculiar thing on" his right tympanic membrane.  He again was prescribed tetracycline.

At his separation physical examination in June 1962, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
X
0
LEFT
0
-5
0
X
0

The Veteran denied all relevant in-service medical history.

The Veteran's DD Form 214 shows that his last duty assignment and major command was with a U.S. Army armored unit.  His military occupational specialty (MOS) was tank driver.  His awards and decorations included proficiency as a marksman and pistol sharpshooter and in tank weapons and submachine guns.

The post-service evidence shows that, in a June 2006 letter, J.J.S., Jr., M.D., stated that the Veteran "has a very severe nerve type hearing loss in the right ear and no hearing in the left ear as a result of exposure to [the] loud noise of tanks, machine guns, etc., during his tour of military service."

In a September 2008 letter, O.D.M., M.D., stated that he had been treating the Veteran "for severe hearing loss for many years.  The exposure of loud noise from tanks, machine guns, and rifles during his tour of military service has resulted in severe hearing loss in the right ear and complete hearing loss in the [left] ear."  Dr. O.M. also stated that the Veteran had been unable to complete his service in the ANG "due to the severity of his illness," including bilateral hearing loss and tinnitus.

On VA audiology examination in June 2009, the Veteran's complaints included "being hard of hearing" and tinnitus.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  "The Veteran reported that he is unable to communicate well because of his hearing problem.  He also reported that he is not able to hear the TV, radio, and church gatherings.  He also reported that he cannot interact with others well or attend many functions because of his hearing problem."  He also reported an in-service history of noise exposure to small arms fire, heavy artillery, grenades, and tanks.  The Veteran stated that his tinnitus was constant and bilateral.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
70
95
80
90
LEFT
NR
NR
NR
NR
NR

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and zero percent in the left ear.  The VA audiologist stated, "[T]he Veteran did not respond to pure tone stimuli in the left ear at any frequency."  This audiologist also stated, "Acoustic reflex testing could not be completed in either ear due to the examiner's inability to maintain a hermetic seal with the tympanometer probe."  There was excessive cerumen in the right ear canal and a scarred tympanic membrane in the left ear.  The VA audiologist stated further, "The Veteran's hearing thresholds do not meet the criteria for disability under VA regulations."  This audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service.  The rationale for this opinion was that, given the unreliability of a whispered voice hearing test, "it is not possible to rule out the presence of hearing loss at the time of enlistment" although the Veteran's hearing was normal on whispered voice hearing testing.  "Despite this, there is no significant reason to suspect pre-service hearing loss."  The rationale also was that the Veteran's separation physical examination showed "normal hearing thresholds in both ears from 500 to 4000 [Hertz]" and there was no "frequency specific testing from the year after service" indicating hearing loss manifested to a compensable degree during that time period.  The diagnoses were a normal sloping to profound sensorineural hearing loss in the right ear, a profound sensorineural hearing loss in the left ear, and reported constant bilateral tinnitus.

In an October 2009 addendum to the June 2009 VA examination, a different VA audiologist stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This VA audiologist opined that, given that the Veteran did not report the onset of tinnitus until after his service separation, it was less likely than not that tinnitus was related to active service.  The rationale for this opinion was that "the Veteran reported constant bilateral tinnitus first noted approximately 30 years ago" on VA examination in June 2009.

In a July 2014 opinion, D.G.M., M.D., stated that the Veteran had been treated for hearing loss "since the late 1960's.  He has experienced profound hearing loss and tinnitus most likely as a result of his military tour...where he was exposed to loud noise from tanks, machine guns, and rifles that resulted in peripheral auditory damage.  [The Veteran] has complete hearing loss in the left ear and very severe [hearing loss] in the right [ear]."

In a September 2014 opinion, J.M.M., M.D., opined that the Veteran had mild low frequency sloping to severe-profound high frequency sensorineural hearing loss "along with subject tinnitus."  Dr. J.M. stated that the Veteran's speech discrimination scores were 8 percent in the right ear and zero percent in the left ear using the Maryland CNC word list.  Dr. J.M. also opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus was related to his active service and in-service noise exposure because such exposure "contributed at least in part to the hearing loss and subjective tinnitus."  (The Board notes parenthetically that, although Dr. J.M.M. provided a copy of audiometric testing results, these results were not interpreted and, as such, cannot be used in adjudicating the Veteran's claims.)

In an October 2014 opinion, P.F.S, M.D., opined that the Veteran had been diagnosed as having "a very severe nerve type hearing loss in the right ear, no hearing in the left ear, and tinnitus (roaring/ringing noise) in both ears as a result of exposure to the loud noise of tanks, machine guns, etc., during his tour of duty in the military."  

Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for bilateral hearing loss and for tinnitus on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran has contended that he incurred both of these disabilities as a result of in-service exposure to significant acoustic trauma while working as a U.S. Army tank driver, training as a U.S. Army marksman and pistol sharpshooter, and gaining proficiency in firing U.S. Army tank weapons and submachine guns.  The Board agrees.  The record evidence supports the Veteran's assertions regarding in-service exposure to significant acoustic trauma.  His service personnel records clearly show that he worked as a tank driver.  These records also show that he achieved proficiency as a marksman and pistol sharpshooter and in tank weapons and submachine gun during active service.  Thus, the Board finds that his statements regarding in-service exposure to significant acoustic trauma while working as a U.S. Army tank driver to be credible because they are consistent with the facts and circumstances of his active service.

The medical evidence also supports finding that the Veteran's bilateral hearing loss and tinnitus are related to active service.  The Board notes initially that it is not clear why the June 2009VA audiologist stated, "The Veteran's hearing thresholds do not meet the criteria for disability under VA regulations" when this examiner stated in the previous paragraph in the examination report, "In accordance with VA regulations, pure tone thresholds for test frequencies 500-4000 [Hertz] revealed a normal sloping to profound sensorineural hearing loss for the right ear and a profound sensorineural hearing loss for the left ear."  (Emphasis added).  The June 2009 VA audiologist did not explain this apparent inconsistency in her examination report.  In any event, the Board notes that the Veteran's audiometric testing results in June 2009 showed that he experienced bilateral hearing loss for VA compensation purposes because the auditory thresholds in at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater in the Veteran's right ear and his speech recognition scores on the Maryland CNC test were less than 94 percent for both ears.  See 38 C.F.R. § 3.385 (2014).

The Board also acknowledges that VA audiologists opined in June and October 2009, respectively, that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to active service.  The Board notes in this regard that it is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board also notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The June 2009 VA audiologist found the presence of normal hearing thresholds from 500-4000 Hertz at the Veteran's separation from active service to be persuasive support for her negative nexus opinion concerning the contended etiological relationship between bilateral hearing loss and active service.  The clinical evidence does not support this finding by the June 2009 VA audiologist of normal hearing thresholds from 500-4000 Hertz at the Veteran's separation from active service.  A detailed review of the audiometric testing results reported at the Veteran's separation physical examination shows that, in fact, no hearing thresholds were obtained at 3000 Hertz in either of his ears.  The June 2009 VA audiologist also found the lack of bilateral hearing loss within the first post-service year to be persuasive support for her negative nexus opinion concerning the contended etiological relationship between bilateral hearing loss and active service.  The October 2009 VA audiologist similarly found the lack of tinnitus at the Veteran's separation from service and within the first post-service year to be persuasive support for his negative nexus opinion concerning the contended etiological relationship between tinnitus and active service.  The October 2009 VA audiologist further found the lack of post-service complaints of or treatment for tinnitus to be persuasive support for his negative nexus opinion concerning the contended etiological relationship between tinnitus and active service.  The rationale for the negative nexus opinions provided by the VA examiners in June and October 2009 concerning the contended etiological relationships between the Veteran's current bilateral hearing loss, tinnitus, and active service clearly violates the Court's holdings in Buchanan and Barr.  Given the foregoing, the Board finds that the June 2009 VA audiologist's opinion is not probative on the issue of whether the Veteran's bilateral hearing loss is related to active service and the October 2009 VA audiologist's opinion is not probative on the issue of whether the Veteran's tinnitus is related to active service.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that medical opinions must be based on "sufficient facts or data").

The Board recognizes that it must resolve any reasonable doubt in the Veteran's favor, to include the date of onset of tinnitus and whether he has experienced continuous disability due to tinnitus since his service separation.  See 38 C.F.R. § 3.102 (2014).  The VA audiologist noted in June 2009 that the Veteran reported that he first had experienced tinnitus 30 years earlier (or in approximately June 1979).  Dr. D.G.M. subsequently noted in July 2014 that the Veteran had been treated for tinnitus "since the late 1960's."  The Veteran also has contended in lay statements submitted to VA that he initially experienced tinnitus during active service and experienced continuous disability due to tinnitus since his service separation.  The discrepancy between what the Veteran reported to his VA audiologist in June 2009, what he reported to Dr. D.G.M. in July 2014, and his lay statements may be attributable to his complete hearing loss in the left ear (as noted by Dr. D.G.M. in July 2014).  The Board already has found the Veteran's statements regarding in-service exposure to significant acoustic trauma while working as a U.S. Army tank driver to be credible.  Having reviewed the record evidence, and after resolving any reasonable doubt in the Veteran's favor, the Board finds his credible lay statements regarding in-service onset of tinnitus following exposure to significant acoustic trauma to be more persuasive than what he reported to the VA audiologist who examined him in June 2009.  Accordingly, although there is evidence both for and against findings of in-service onset and continuity of symptomatology for tinnitus since service, after resolving any reasonable doubt in the Veteran's favor, the Board finds that he initially experienced tinnitus during active service and experienced continuous disability due to tinnitus since his service separation.

Dr. J.J.S. in June 2006, Dr. O.D.M. in September 2008, Dr. D.G.M. in July 2014, Dr. J.M.M. in September 2014, and Dr. P.F.S. in October 2014 all opined that the Veteran's bilateral hearing loss was related to active service.  Dr. D.G.M. in July 2014, Dr. J.M.M. in September 2014, and Dr. P.F.S. in October 2014 also all opined that the Veteran's tinnitus was related to active service.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


